internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom fi p br 3-plr-1 ate date legend investment adviser investment_company fund state a x y dear mr this letter replies to a letter dated date and other correspondence submitted by you as authorized representative of fund in general fund asks for a ruling that it will recognize neither gain nor loss as a result of distributing assets to redeem the stock of certain of its shareholders in the circumstances described below facts investment_company is a corporation organized under the laws of state a and is registered under the investment_company act of as amended the act as an open-end management investment_company fund is a separate series of investment_company and is treated as a separate corporation for the purposes of the internal_revenue_code fund is operated in a manner to qualify it as and has elected to be treated as a regulated_investment_company ric under subchapter_m of the code investment adviser is the sponsor of and serves as the investment adviser of fund fund has outstanding only a single class of stock it has outstanding no senior securities within the meaning of section g of the act except to the extent that certain investment-related transactions in options futures forward contracts or repurchase agreements may be considered senior securities for purposes of the act since fund is an open-end fund shareholders typically purchase their shares from and sell their shares to fund generally investors purchase shares from fund for cash however shareholders may purchase shares by electing to take their dividends in shares rather than cash the current prospectus for the fund provides that fund will redeem all full and fractional shares of fund upon the request of shareholders without charge at their next determined net asset value after receipt of the notice of redemption the prospectus also provides that although redemption proceeds are generally paid in cash the fund has the option of honoring requests for redemption by distributing readily marketable_securities owned by fund valued as they would be for determining the fund's net asset value for valid business reasons fund intends to invite shareholders to redeem their shares for their aliquot share of fund's marketable_securities the redemptions will occur as follows fund will establish a record_date with respect to the in-kind redemption that will occur between approximately x and y days prior to the date of the in-kind redemption only shareholders of record on the record_date will be permitted to engage in the in-kind redemption shareholders of record on the record_date may apply to redeem all but not less than all of their shares held on the record_date all redemptions will occur simultaneously on the date of the redemption each shareholder will receive marketable_securities and possibly cash with a fair_market_value equal to the net asset value of the shares being redeemed prior to the redemption fund will determine its aggregate tax basis in the marketable_securities that it will distribute in redemption of its shares in order to perform this calculation it will divide fund shares into the following three categories category shares - shares purchased during the six months prior to and including the record_date the six-month period by any shareholder that holds more than of the fund's outstanding shares on the record_date a large shareholder other than shares received as a result of the shareholder's electing to take dividends in shares rather than cash category shares - shares held by a shareholder that is not a large shareholder - and that purchased all its shares during the six-month period other than shares received as a result of the shareholder's electing to take dividends in shares rather than cash and category shares - shares that are neither category shares nor category shares for the purposes of allocating shares to these categories and performing the calculations described in the next paragraph fund will treat all shareholders that to the actual knowledge of fund are persons specified in any of the paragraphs of sub sec_267 of the code as a single shareholder determining the number of category and category shares fund will assume sales of shares by a large shareholder during the six-month period were made first from the most recently purchased category shares and then if all category shares are deemed to have been sold from category shares for the purposes of the aggregate tax basis of fund in the assets it will distribute in redemption of fund shares will be between and of the sum of the aggregate amount_paid by shareholders to purchase the category shares that are being redeemed the category basis the aggregate amount_paid by shareholders to purchase the category shares that are being redeemed the category basis and an amount equal to fund’s aggregate tax basis in all its assets minus the amounts of the category basis and the category basis times a fraction the numerator of which is the total number of category shares being redeemed and the denominator of which is the total number of category shares outstanding on the date of redemption fund represents that neither it nor its affiliates has entered into or will enter into any agreement with respect to the in-kind redemption with any person that is now or is likely to become a shareholder other than certain agreements that may exist between fund and all its shareholders thus for example there is no agreement between fund or an affiliate and any shareholder that contemplates the shareholder's purchasing additional shares of fund for cash to be redeemed in_kind for purposes of this paragraph the following are affiliates of fund investment_company investment adviser any officer_or_employee of investment_company or investment adviser and any person holding an equity_interest in investment adviser following the redemption redeeming shareholders that are tax-exempt investors will have the option of retaining the assets received on redemption or contributing them to a new fund which will be a separate series of investment_company this new fund will have broadly similar investment policies to fund but will be managed to optimize return for tax-exempt investors d c plr-104760-98 law and analysis sec_311 of the code provides that except as specified in sec_311 no gain_or_loss shall be recognized to a corporation on the distribution not in complete_liquidation with respect to its stock of- property sec_852 provides that sec_311 shall not apply to a distribution by a ric subject_to subchapter_m part made in redemption of its stock upon the demand of a shareholder conclusion we conclude that fund will recognize neither gain nor loss as the result of redeeming its shares upon the demand of shareholders in the transaction described above the ruling contained in this letter is based upon information and representations submitted by fund and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely assistant chief_counsel financial institutions and products by hh mm lud alice m bennett chief branch enclosures copy of this letter copy for sec_6110 purposes o s
